DETAILED ACTION
33 with Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites a step of “administering to a human being desiring or in need thereof up to about 100 mg of zinc”.  The phrase “up to about 100 mg of zinc” encompass values such as 0.001 mg or 0.01 mg.  Since claim 1 (from which claim 14 depends) requires that the amount of zinc present (per solid dosage form) is about 1 mg to about 100 mg, the limitation of claim 14 “administering to a human being desiring or in need thereof up to about 100 mg of zinc” fails to further limit the subject matter of instant claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 14 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 101716180 A, its English abstract and its machine-assisted English translation) in view of Tadashi (JP 2712583, its English abstract and its machine-assisted English translation), Furuta (US 2005/0100593 A1) or Tanimoto et al (5,447,732).
Li teaches (see English abstract) a combined medicament for supplementing zinc and calcium wherein the zinc and calcium are released at a different areas of gastro-intestinal tract.  The preparation method for the zinc supplement comprises the steps of: taking zinc gluconate (instant nutritionally acceptable zinc salt of claims 4 and 5) and vitamin D; adding medicinal starch and microcrystalline cellulose and mixing; adding crushed superfine silica gel powder and evenly mixing; and sub-packaging into enteric capsules (the enteric capsules teach instant gastro-resistant material (enteric) and instant solid dosage form for oral administration).  The preparation method for the calcium supplement is also described in the abstract.  As stated by Li (see [0031] of English translation), zinc gluconate directly stimulates the stomach and is prone to stomach discomfort, nausea or vomiting and other gastrointestinal irritation symptoms.  However, Li’s medicament and its preparation method discussed above ensure that the direct stimulation of the stomach by zinc gluconate is avoided.  After patients take the two kinds of capsules (for supplementing zinc and calcium), effective components of the vitamin E and the calcium acetate will be rapidly disintegrated and absorbed in the stomach, and the vitamin D and the zinc gluconate will be disintegrated and absorbed in the intestine.  Li teaches (see English abstract) that its invention has the characteristics of high bioavailability and low side effect.
With respect to instant amount of the zinc present per solid dosage form, Li teaches (see pg.3, line 82 of machine-assisted English translation) that 8-15 g of zinc are present in 2000 enteric-coated capsules, which gives 4 -7.5 mg per enteric-coated capsule (as calculated by the Examiner).
Li does not teach using instant poly--glutamic acid in its medicament containing zinc gluconate.  However, as evidenced by Tadashi et al (see English abstract and pg.2 of machine translation (the paragraph under [Means for Solving Problems]), Furuta ([0007], [0008], [0021], [0022] and [0033]) or Tanimoto (col.2, lines 52-58 and claim 14), poly-gamma-glutamic acid is already known in the art as a mineral absorption promoter capable of solubilizing minerals (including zinc) in intestinal tracts and accelerating intestinal absorption of minerals (including zinc).  Since Li wants to ensure that direct stimulation of the stomach by zinc gluconate is avoided and that zinc gluconate is absorbed in the intestine, it would have been obvious to one skilled in the art to add poly-glutamic acid into Li’s medicament containing zinc gluconate so as to further ensure that direct stimulation of the stomach by zinc gluconate is avoided and that zinc gluconate is absorbed in the intestine instead.     
As to instant range for the molecular weight for the poly-glutamic acid,  Furuta ([0022] and [0033]) indicates that poly--glutamic acid should have molecular weight of 3,000-1,000,000 (which is 3kDa-1,000 kDa) in order to obtain effects of dissolution and acceleration of intestinal absorption of minerals (such as zinc, calcium, iron, magnesium and copper).  Tanimoto also indicates (col.6, lines 9-20 and claim 14) that the molecular weight of the poly-glutamic acid should range 10,000-300,000 in order to achieve acceleration of the absorption of minerals (such as zinc) in a human.  Both of those molecular weight ranges taught by Furuta and Tanimoto overlap with instant ranges of claims 1 and 2, thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
With respect to instant range (10-40 wt.%) for the amount of the poly--glutamic acid (that is to be added to Li’s medicament containing zinc gluconate), as discussed above, the poly--glutamic acid is being added for the purpose of solubilizing minerals (such as zinc) in intestinal tract and accelerating intestinal absorption of minerals such as zinc (and such purpose is the same as that of instant invention).  When one adds poly--glutamic acid into Li’s medicament containing zinc gluconate (so as to solubilize zinc in intestinal tract and accelerate intestinal absorption of zinc), determining the optimum or workable ranges for the amount of poly--glutamic acid added would involve only routine skill in the art (since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233), and the determined optimum or workable range for the amount of poly-g-glutamic acid would lie within or at least overlap with instant range (10-40 wt.%) since the purpose of adding poly-g-glutamic acid (i.e., to accelerate and promote the intestinal absorption of zinc) is the same as that of instant invention.  
Therefore, Li in view of Furuta or Tanimoto renders obvious instant claims 1-6, 14 and 24-28. 
Claims 7 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 101716180 A) in view of Tadashi (JP 2712583, its English abstract and its machine-assisted English translation), Furuta (US 2005/0100593 A1) or Tanimoto et al (5,447,732) as applied to claim 1 above, and further in view of Ketter et al (US 2016/0151333 A1) or Millar (2,897,122).
Although Li teaches sub-packaging its medicament containing zinc gluconate into enteric capsules, the reference is silent as to the material for the enteric coating.  However, as evidenced by Ketter or Millar, instant gastro-resistant material is well known in the art: (i) Ketter teaches ([0019]) that enteric coatings applied to oral medications prevents the release of the active agent before it reaches the small intestine (by preventing the destruction of the active agent by the acidic environment of the stomach).  Ketter teaches that suitable enteric coating materials include shellac, methacrylic acid copolymers, hydroxypropyl methyl cellulose phthalate (instant hypromellose phthalate), polyvinyl acetate phthalate, hydroxypropyl methyl cellulose acetate succinate (instant hypromellose acetate succinate), zein and cellulose acetate phthalate; (ii) Alternatively, Millar teaches (col.2, lines 40-53) that polyvinyl acetate phthalate is an enteric coating material which has many advantages, such as being insoluble in aqueous fluids below pH 3.5 but readily soluble in intestinal juice having pH of 7-7.5, being able to provide smooth coatings without having to use hazardous solvents and using decreased amount of solvent and the number of coatings normally required with previously known enteric coating materials.  Therefore, it would have been obvious to one skilled in the art to use one of those enteric coating materials disclosed in Ketter or Millar as the enteric coating material in Li with a reasonable expectation of achieving those advantages as cited by Ketter or Millar.  Thus, Li in view of Tadashi, Furuta or Tanimoto, and further in view of Ketter or Millar renders obvious instant claims 7 and 29. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 14, 24-26 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 14, 16, 18, 19 and 23 of copending Application No. 16/346,286 (reference application) in view of Tadashi (JP 2712583, its English abstract and its machine-assisted English translation) . Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
Claims 11, 14, 16, 18, 19 and 23 of App.’286 teach a pharmaceutical composition formulated as a solid dosage form, comprising (i) a pharmaceutically acceptable Zn(II) salt, (iii) -polyglutamic acid and a gastro-resistant outer coating.  A pharmaceutical solid dosage formulation comprising a gastro-resistant outer coating implies that avoidance of direct stimulation of the stomach by the formulation is desired.  Also, as evidenced by Tadashi (JP’583), the -polyglutamic acid is known in the art to be used as a mineral absorption promoter capable of solubilizing minerals (such as zinc) in intestinal tracts and promoting intestinal absorption of minerals (such as zinc).  Instant ranges for the amount of -polyglutamic acid, instant range for the molecular weight of -polyglutamic acid and instant range for the amount of zinc present per solid dosage form would have been obvious to one skilled in the art before the effective filing date of the claimed invention since determining the optimum or workable ranges for such variables would involve only routine skills in the art.  Thus, claims of App.’286 render obvious instant claims 1-4, 6, 14, 24-26 and 28. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
With respect to instant 103 rejection, applicant argue that the Office has not provided a reasonable motivation for one skilled in the art to combine the teachings of the cited references to arrive at the instant claims.  Applicant argue that one skilled in the art would have had no reason to modify Li’s zinc gluconate salt to further accelerate zinc’s absorption.  Applicant argue that Li reports that supplement disclosed therein provides an effective medicament, having high bioavailability, small side effect, and one that is especially suitable for children, pregnant women, adults and old people for supplement and administration for a long term.  Applicant argue that when Li states in [0006] that “while there have been biologically active preparations of inorganic calcium and zinc salts, some cannot be absorbed or metabolized by the body, stay in the body and can cause illnesses and side effects,” this is referring to the work of others prior art to Li involving inorganic zinc salts whereas the zinc gluconate used by Li is a zinc salt of gluconic acid, which is an organic compound that does not suffer from the drawbacks taught in [0006].  Applicant thus argue that the passage in Li’s [0006] (that is cited by the Examiner as providing motivation to add y-PGA to zinc gluconate) is actually what Li reports motivated selecting zinc gluconate and argue that the passage in [0006] would not serve to motivate replacing Li’s zinc gluconate with another zinc composition since zinc gluconate can be absorbed and would not “stay in the body for a long time without being metabolized and thus causing illnesses.”  Applicant argue that with the motivation as alleged removed from the argument, combining the references would be to improperly rely on hindsight in making a rejection.  
The Examiner agrees with applicant’s argument that Li’s passage in [0006] does not serve as motivation to add -PGA to Li’s zinc gluconate and thus took out the relevant portion from instant 103 rejection (see Paragraph 5 above).  However, as discussed above in Paragraph 5, it still holds that Li aims to avoid direct stimulation of the stomach by zinc gluconate and to make the zinc gluconate absorbed in the intestine.  Although Li does not teach adding -PGA to its zinc gluconate, as evidenced by Tadashi, Furuta or Tanimoto, poly-gamma-glutamic acid is already known in the art as a mineral absorption promoter capable of solubilizing minerals (including zinc) in intestinal tracts and accelerating intestinal absorption of minerals (including zinc).  Since Li is aiming to avoid direct stimulation of the stomach by zinc gluconate and ensure that zinc gluconate is absorbed in the intestine, it would have been obvious to one skilled in the art to add poly--glutamic acid into Li’s medicament containing zinc gluconate so as to further ensure that direct stimulation of the stomach by zinc gluconate is avoided and that zinc gluconate is absorbed in the intestine instead.    
Applicant’s detailed argument with respect to Furuta was carefully considered but was not found to be persuasive in overcoming instant 103 rejection.  Applicant argue that a person of ordinary skill in the art would have had no reason or motivation to combine the zinc gluconate/vitamin D enteric capsules of Li with the gelatin/polyglutamic acid capsules of Furuta to arrive at the solid dosage form of the pending claims.  However, the Examiner never stated that it would be obvious to combine the zinc gluconate/vitamin D enteric capsules of Li with Furuta’s gelatin/polyglutamic acid capsules.  As already explained in the last Office Action, Furuta (or Tanimoto) is being cited (as an evidentiary reference) solely for the purpose of supporting the Examiner’s assertion that poly-y-glutamic acid is already well known in the art as a mineral absorption promoter capable of solubilizing minerals (including zinc) in intestinal tracts and accelerating intestinal absorption of minerals (including zinc) and that in order to obtain such effects poly-y- glutamic acid should have molecular weight range of 3,000-1,000,000.   Applicant argue that Li does not teach or suggest that zinc gluconate is poorly absorbed and thus would not have motivated an effort to further accelerate zinc absorption.  The Examiner disagrees.  Since Li aims to avoid direct stimulation of the stomach by zinc gluconate and to make the zinc gluconate absorbed in the intestine, and since poly-gamma-glutamic acid is already known in the art (as evidenced by Tadashi, Furuta or Tanimoto) as a mineral absorption promoter capable of solubilizing minerals (including zinc) in intestinal tracts and accelerating intestinal absorption of minerals (including zinc), it would have been obvious to one skilled in the art to add poly--glutamic acid into Li’s medicament containing zinc gluconate so as to further ensure in Li that direct stimulation of the stomach by zinc gluconate is avoided and that zinc gluconate is absorbed in the intestine instead.  Applicant argue that the teachings of Li and Furuta at best provide an invitation to experiment as Li gives no indication of what would be suitable for use as the enteric material for its capsules and Furuta fails to give any indication that its gelatin/polyglutamic acid capsule may be suitable for use to solubilize minerals formulated in an enteric dosage form such as in Li.  Applicant argue that in view of the vast number of formulation choices at the time of the invention and the unpredictability of chemical art in general, absent more guidance from Li and/or Furuta, a person of ordinary skill in the art simply would have had no reason to combine the two.  However, again, applicant’s such argument is based on the assumption that the Examiner made an assertion that it would be obvious to combine the zinc gluconate/vitamin D enteric capsules of Li with Furuta’s gelatin/polyglutamic acid capsules.  However, the Examiner never made such assertion.  As repeatedly stated, Furuta, Tanimoto and Tadashi are all being used as evidentiary references merely to support the Examiner’s assertion that poly-gamma-glutamic acid is already known in the art as a mineral absorption promoter capable of solubilizing minerals (including zinc) in intestinal tracts and accelerating intestinal absorption of minerals (including zinc).  Since Li wants to ensure that direct stimulation of the stomach by zinc gluconate is avoided and that zinc gluconate is absorbed in the intestine, it would have been obvious to one skilled in the art to add poly--glutamic acid into Li’s medicament containing zinc gluconate with a reasonable expectation of further guaranteeing that direct stimulation of the stomach by zinc gluconate is avoided and that zinc gluconate is absorbed in the intestine instead.      
With respect to Tanimoto, applicant argue that the reference fails to provide motivation for a skilled artisan to combine y-PGA with Li’s zinc gluconate-containing enteric capsules.  Applicant argue that while Tanimoto mentions zinc in a laundry list of minerals, which absorption can be accelerated by -PGA, there is no data or showing that zinc absorption was in fact accelerated by -PGA.  Applicant also argue that a close examination of the working examples, which test calcium and iron, reveals that Tanimoto’s data does not support such an acceleration effect.  Applicant argue that the skilled artisan would not have been convinced that there was in fact an acceleration of calcium absorption based on Example 9.  However, first of all, MPEP 2121 (I) states that prior art is presumed to be operable/enabling.  When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable.  Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Moreover, again, Tanimoto is being used only as an evidentiary reference merely to support the Examiner’s assertion that poly-gamma-glutamic acid is already known in the art as a mineral absorption promoter capable of solubilizing minerals (including zinc) in intestinal tracts and accelerating intestinal absorption of minerals (including zinc).     
Applicant then point out again that Li taught that inorganic zinc salts were problematic because some cannot be absorbed and thus may cause illness or other side effects whereas the organic zinc salt (zinc gluconate) used in Li’s enteric capsule will disintegrate and be absorbed in the intestines with “high bioavailability, small side effect and the like and is especially suitable for children, pregnant women, adults and old people.”  Applicant thus argue that the organic zinc salt taught by Li displayed properties that successfully improved upon the deficient properties of inorganic zinc salts.  Thus, the motivation articulated in the Office Action (i.e., accelerating absorption of zinc to avoid the zinc staying in the body for a long time and thus causing illnesses) is not supported by the reference, and cannot establish a prima facie case of obviousness.

However, as already discussed above, the Examiner agrees with applicant’s argument that Li’s passage in [0006] does not serve as motivation to add -PGA to Li’s zinc gluconate and thus took out the relevant portion from instant 103 rejection (see Paragraph 5 above).  However, it still holds that Li aims to avoid direct stimulation of the stomach by zinc gluconate and to make the zinc gluconate absorbed in the intestine.  Although Li does not teach adding -PGA to its zinc gluconate, as evidenced by Tadashi, Furuta or Tanimoto, poly-gamma-glutamic acid is already known in the art as a mineral absorption promoter capable of solubilizing minerals (including zinc) in intestinal tracts and accelerating intestinal absorption of minerals (including zinc).  Since Li is aiming to avoid direct stimulation of the stomach by zinc gluconate and ensure that zinc gluconate is absorbed in the intestine, it would have been obvious to one skilled in the art to add poly--glutamic acid into Li’s medicament containing zinc gluconate so as to further guarantee that direct stimulation of the stomach by zinc gluconate is avoided and that zinc gluconate is absorbed in the intestine instead.  Furthermore, as previously stated by the Examiner in the last Office action, even if Li’s medicaments provide high bioavailability of zinc, the addition of y-PGA to (further) accelerate zinc absorption in the intestine is not an incompatible or contradictory effect such that they would be mutually exclusive.  Applicant also argue that while it may be the case that y-PGA could be added, whether that y-PGA would actually accelerate absorption of zinc that is already complexed with gluconate is highly speculative.  However, the results of Tanimoto’s Example 9, in which the -polyglutamic acid was added to CaCl2 (a calcium salt, which is calcium that is already ionic ally bonded to chlorine), showed that -polyglutamic acid still had an accelerating effect (even better than that of casein phosphopeptide (CPP), which is reported to produce an absorption accelerating effect by increasing the concentrations of soluble calcium and soluble iron in the small intestine) on the absorption of calcium in the intestine of Wistar rats.  Thus, it is the Examiner’s position that there is a reasonable expectation for  -PGA to accelerate absorption of zinc gluconate (a zinc salt).
For the reasons stated above, instant 103 rejections over Li in view of Furuta or Tanimoto still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 7, 2022